Opinion by
Mr. Justice Simpson,
These four appellants were jointly indicted for murder; were tried together without objection; were all convicted; each was separately sentenced to be executed; and each prosecuted one of the foregoing appeals, the assignments of error being the same in each case and but one argument being made for all of them. We shall follow the same course and decide all the appeals in a single opinion.
On September 26, 1920, about 2:30 a. m., a burglary and murder (Szimmin Florian being the victim) took place at No. 1145 Prospect avenue, in the City of Erie. From the proofs properly admissible against each of the defendants, there can be no reasonable doubt .that the four men concerned in these crimes, were those convicted by the jury, and are the defendants in these cases. Each of them, except Milton Hudson, made a confession show*178ing Ms connection with the crimes and implicating the other defendants; they were duly proved and admitted in evidence at the trial, but in each case only as against the particular party making it, the trial judge being careful, both at the time of their admission and in his charge to the jury, to caution the latter to give no other weight thereto. The admission of these confessions is assigned as error but since this court has repeatedly held that, as thus limited, such evidence is admissible, it is necessary to refer only to Brandt v. Com., 94 Pa. 290, 299, where we said: “It was undoubtedly competent for the Commonwealth to introduce any testimony that tended to prove the guilt of either of the parties on trial. Having elected to be tried together, the accused had subjected themselves to the necessary incidents of a joint trial, one of which was the admission of competent testimony against one of them which might incidentally prejudice the others. They had no right to insist on the rejection of such testimony on that ground: Fife et al. v. Com., 5 Casey 429. On several occasions during the trial the learned judge took the precaution of saying, that declarations of some of the prisoners were not to be regarded as evidence against others, whose names were incidentally mentioned, unless their participation in the crime was shown by other competent evidence.”
The first and second assignments of error in each case are, therefore, overruled. The only other assignments allege error in the sentences imposed upon defendants, and these also must be overruled since the record shows the time had arrived for their imposition and they are in the form prescribed by statute.
The assignments of error are all overruled, the judgments and sentences of the court below are affirmed and the records are remitted for purposes of execution.